DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/21 has been considered by the examiner.


Response to Amendment
The applicant has amended the following: 
		Claims: 1, 3-5, 8-9, 17-18 and 20 have been amended. 
		Claims: 6, 10 and 12-15 have not been amended. 
		Claims: 2, 7, 11, 16 and 19 have been cancelled. 


Allowable Subject Matter
As indicated in the interview held on 02/16/22, Claims 1, 3-6, 8-10, 12-15, 17-18 and 20 are currently under a Non-Statutory Double Patenting Rejection but would be allowable when the Non-Statutory Double Patenting Rejection is overcome via the filing of a proper Terminal Disclaimer.

The claims 1, 3-6, 8-10, 12-15, 17-18 and 20 would be allowable when a proper Terminal Disclaimer is filed because the closest prior art found fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the in the specific order, structure and combination of limitations of the dependent claims in combination with the independent claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1, 3-6, 8-10, 12-15, 17-18 and 20 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10-11 of US Patent 11,196,672 (i.e. corresponding to previous claims 12-13 of Application 17/164,549 filed on 07/16/21 as indicated in the previous office action filed on 08/17/21) and what is commonly known in the art.  
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following explanation indicated below:
 
Regarding claim 1 and claim 9 and claim 18, Garcia discloses:
An inter-system policy using method, comprising: and A User Equipment (UE), comprising: a processor, configured to and A non-transitory computer storage medium, wherein the non-transitory computer storage medium stores computer-executable instructions, and the computer-executable instructions when being executed by a processor, cause the processor to: (US Patent Claim 10 recites “A device for policy mapping, comprising: a processor; and a transceiver, connected to the processor and configured to transmit and receive information under control of the processor,”.  One of ordinary skill in the art would recognize that it is inherent for the device to include memory and storage medium storing instructions in order for the device to be able to perform the various methods or functionalities disclosed within the claims).
using a first User Equipment (UE) policy applied to a first system when traffic is processed in the first system; and using a UE policy applied to a second system when traffic is processed in the second system, wherein the UE policy applied to the second system and the first UE policy applied to the first system are applied to the same UE  
wherein the UE policy applied to the second system is a second UE policy; (US Patent Claim 10 recites “the UE maps all rules or part of rules of the URSP to the second mobile communication system for use, wherein a first rule used in the first mobile communication system and a second rule used in the second mobile communication system”.  Therefore one of ordinary skill in the art would recognize and find obvious that the UE utilizes the first rule policy used in the first system and the same UE utilizes the second rule policy used in the second system).
and at least some of the parameters in the second UE policy and at least some of the parameters of the first UE policy are different, and there is a mapping relationship between the at least some of the parameters of the second UE policy and the at least some of the parameters of the first UE policy, (US Patent Claim 10 recites “the UE maps all rules or part of rules of the URSP to the second mobile communication system for use”; US Patent Claim 11 recites “a first policy required to be mapped; a rule available for policy mapping in the first policy; whether a route selection descriptor (RSD) under each rule of the first policy is available for policy mapping or not; a parameter available for policy mapping in the RSD; and a parameter unavailable for policy mapping in the RSD”.  Therefore one of ordinary skill in the art would recognize and find obvious that some of the parameters of the policies are different as only part of the rules are mapped and there are rules and parameters that are unavailable for policy mapping).
wherein the UE policy is User Equipment Routing Selection Policy (URSP), a Precedence parameter in a rule of the first UE policy is the same with that in a rule of the second UE policy, and a Traffic Descriptor parameter in a rule of the first UE policy is the same with that in a rule of the second UE policy (US Patent Claim 10 recites “wherein a first rule used in the first mobile communication system and a second rule used in the second mobile communication system correspond to a same traffic descriptor and/or rule precedence, and the second rule is obtained by mapping the first rule.”).
Regarding claim 5, 8, 10 and 15 of the instant application (see US Patent Claim 10).
Regarding claim 3-4, 12-13 and 20 of the instant application (see US Patent Claim 11).
	Regarding claim 6 and 15 of the instant application (see US Patent Claim 10.  In addition, one of ordinary skill in the art would recognize and find obvious for a 5th generation system and an evolved packet system to be utilized as the first mobile communication system and the second mobile communication system of the US Patent Claim as said mobile communication systems are widely utilized and are a commonly known type of mobile communication system in the art).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Garcia Martin et al. (US Patent Publication 2013/0142042) discloses a determination of separate policies for one or more data flow of a data communication advantageously allows the separate handling of the data flows by different access networks and wherein upon receiving the message from the H-ANDSF, the UE sends a request to the address and the address resolves to the H-ANDSF which upon receiving the response from the UE sends to the UE a policy message which comprises an enhanced ANDSF Management Object and discloses the policy message comprises a plurality of policies wherein each policy indicates a preferred list of one or more access networks to be used by the UE and each policy also indicates the one or more data flows to which it applies and discloses in the case of a multimedia session comprising audio and video, there are three IP flows: signaling, audio and video and discloses in the event that each data flow should be established through a different access network, the ANDSF Management Object would comprise three policies with each policy applicable to a single and different IP flow.


NPL document “SA WG2 Meeting #120; S2-172012; Huawei; TS 23.502: Discussion about QoS parameter mapping from 5GS to EPS and how to allocate TFT” discloses when QoS flows are setup in 5GC, mapped EPS QoS parameters and EPS bearer IDs are created and provided to the UE and wherein the QoS mapping between 4G and 5G QoS flow and the PCF/PCRF authorize the 5G/4G subscription context and provide the same PCC rules apart from small differences in the PCC rule parameters such as the 5QI and QCI, the Session-AMBR and APN-AMBR and the QFI and the EPS bearer ID are one to one mapped as only one EPS bearer ID/QFI is for default bearer/5G default QoS flow ID respectively.


NPL document “3GPP TS 23.503 V15.0.0 (2017-12); 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Policy and Charging Control Framework for the 5G system; Stage 2 (Release 15)” discloses a UE route selection policy URSP includes a prioritized list of URSP rules and the UE may be provisioned with a USRP by the HPLMN and each URSP rule contains a rule precedence value that determines the priority of the rule within the policy and each URSP rule contains a traffic descriptor that determines when the rule is applicable and Table 6.6.2-1 shows the UE route selection policy rule to include a rule precedence, traffic descriptor, route selection descriptor, etc. and Table 6.6.2-2 shows the route selection descriptor to include route selection components, access type preference, etc.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645